Opinion by
Trexler, J.,
Is the contract sued upon a membership certificate of a beneficial association or is it in legal effect a policy of insurance? If the latter, the trial judge properly excluded plaintiff’s application when offered by defendant for the purpose of showing fraudulent statements, the application not having been attached as provided by the Act of May 11,1881, P. L. 20. The question must be'determined by the language of the certificate and the character of the business transacted. At the trial of the case plaintiff offered the policy of insurance sued upon, proved that the insured named in the policy had died, together with a few other details as to- residence and sickness and rested. The defendant then called a witness *178who testified that he was -in the insurance business, represented the defendant, that he had written an application of insurance for the insured, that he was manager of the defendant company at the time and was employing three, four or five different agents. These soliciting agents went out and took applications for insurance and brought them to him and he then obtained policies of insurance from the company. The attorney for the defendant showed the witness a paper which he stated in his question “purports to be an application for a policy of insurance.” There was no testimony that any lodge was in the State of Pennsylvania nor that the soliciting agents were engaged in instituting lodges. The contract in question was called a benefit certificate. The amount was $1,000 and the monthly premiums, $1.80. It had some of the properties of a life insurance policy and some of a mere certificate in a beneficial order. This paper and the testimony above referred to was all that was before the court when the application was offered in evidence. As matters stood, we cannot convict the court of error in refusing to admit the application because not attached to the policy. Whilst the defendant’s attorney was not irrevocably bound by the statements made by the witness nor by the assumptions of fact in his questions, we think the court was right in adopting the view that the transaction was that of insurer and insured since no attempt was made to show a contrary state of affairs. There was no other proof offered as to the character of the business or the purposes and aim of the corporation. Upon the case as presented, the ruling we think was correct.
The assignments of error are overruled and the judgment affirmed.